DETAILED ACTION
The following is a Non-Final Office Action per the Response to the Election/Restriction Requirement received on 10 June 2021.  Claims 2, 12, 14, 17, 18 and 20 have been withdrawn.  Claims 1-26 are pending in this application.  Claims 1, 3-11, 13, 15, 16, 19 and 21-26 have been examined on their merits. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I and Species A in the reply filed on 10 June 2021 is acknowledged.  The traversal is on the ground(s) that “claims 15, 16, 19 and 25 of Group III also read on the elected Species A.”  (see Response to Restriction Requirement, paragraph 2)  This argument is found persuasive and claims 15, 16, 19 and 25 of Group III have been examined on their merits.

Claim Interpretation
The claim limitation of “a process to be carried out with a moulding machine” in claim 1 (line 2), claim 13 (line 2-3), claim 15 (lines 1-2) and claim 25 (line 2) does not positively recite the subsequent limitation as occurring and has been interpreted as a process occurring in the future.   

Claim 26 has been interpreted for the same rationale as set forth in claim 1, per the incorporation of the limitations of claim 1.

Claim 13 further recites “to be chosen” in line 13, wherein in the phrase “to be” does not positively recite the preceding limitation as occurring and the preceding limitation has been interpreted as occurring in the future. 

Claim 25 further recites “to be chosen” in line 10, “to be carried out again” in lines 25-26, and “to be made” in line 26, wherein the phrase “to be” does not positively recite the subsequent limitations as occurring and the subsequent limitations have been interpreted as occurring in the future. 

Claim Objections
Claims 7, 13, 15, 24 and 25 are objected to because of the following informalities:  
Claim 7, lines 2-3 includes the grammatical error, “… the further position-related simulation results matched to the real process progression …”.  Suggested claim language: “… the further position-related simulation results are matched to the real process progression …”.

Claim 13, lines 5-6 includes the grammatical error, “… that is characteristic of the process …”.  Suggested claim language: “… that is a characteristic of the process …”.

Claim 15, lines 1-2 includes the grammatical error, “… aligning a simulation of a process to be carried out with a moulding machine with the process really carried out, …”.  Suggested claim language: “… aligning a simulation of a process to be carried out with a moulding machine with a real process, …”.

Claim 24, lines 5-6 includes the grammatical error, “… in particular a simulated pressure progression, is calculated the real process is carried out, …”.

Claim 25, lines 1-2 includes the grammatical error, “… aligning a simulation of a process to be carried out with a moulding machine with the process really carried out, …”.  Suggested claim language: “… aligning a simulation of a process to be carried out with a moulding machine with a real process, …”.

Claim 25, lines 4-5 includes the grammatical error, “… that is characteristic of the process, …”.  Suggested claim language: “… that is a characteristic of the process …”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-11, 13, 15, 16, 19 and 21-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1 (lines 2, 3 and 9), 5 (line 3), 10 (line 5), 13 (lines 2, 3, 6 and 11), 15 (lines 4, 7, 10 and 21), 24 (lines 4, 6 and 17), and 25 (lines 5, 8, 23 and 27), the phrase "in particular" renders the claims indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claims 3-11 and 21-24, dependent from claim 1, stand rejected under 35 U.S.C. 112(b) for the same rationale as set forth in claim 1.

Claim 6, dependent from claim 5, stands rejected under 35 U.S.C. 112(b) for the same rationale as set forth in claim 5.

Claims 16 and 19, dependent from claim 15, stand rejected under 35 U.S.C. 112(b) for the same rationale as set forth in claim 15.

Regarding claim 15 (line 2), the phrase "preferably" renders the claims indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 16 and 19, dependent from claim 15, stand rejected under 35 U.S.C. 112(b) for the same rationale as set forth in claim 15.

The following claims recite limitations that lack sufficient antecedent basis for the limitations in the claims:

Claim 1 recites “the framework of a simulation” in line 4; “the real process” in line 8; and “the result” in line 13.  The limitations have been interpreted as “a framework of a simulation”; “a real process”; and “a result”.

Claims 3-11 and 21-24, dependent from claim 1, stand rejected under 35 U.S.C. 112(b) for the same rationale as set forth in claim 1.

Claim 4 recites “the following” in line 2 and “the performance” in lines 2-3.  The limitation of “the performance” has been interpreted as “a performance”. 

Claim 5 recites “the framework of the simulation” in line 2.

Claim 6, dependent from claim 5, stands rejected under 35 U.S.C. 112(b) for the same rationale as set forth in claim 5.

Claim 6 recites “the position-related further simulation results” in lines 5 and 7-8.  The limitation has been interpreted as “the further position-related simulation results”.  

Claim 7 recites “the further position-related simulation results” in line 2 and “the real process progression” in line 2.  The limitations have been interpreted as “further position-related simulation results” and “a real process progression”.

Claim 8, dependent from claim 7, stands rejected under 35 U.S.C. 112(b) for the same rationale as set forth in claim 7.

Claim 9 recites “the moulding process” in line 3; “the basis” in line 4; and “the desired process progression” in lines 4 and 6-7.  The limitations have been interpreted as “a moulding process”; “a basis”; and “a desired process progression”. 

Claim 10 recites “the simulation progression (SV)” in line 2 and “the measurement progression (MV)” in lines 2-3.  The limitations have been interpreted as “the at least one simulation progression (SV)” in line 2 and “the least one measurement progression (MV)”. 

Claim 13 recites “the framework of a simulation” in line 6-7; “the real process” in line 11; and “the result” in line 16.  The limitations have been interpreted as “a framework of a simulation”; “a real process”; and “a result”.

Claim 15 recites “the framework of a simulation” in line 3; “the real process” in line 6; “the result” in line 11; and “the basis” in line 21.  The limitations have been interpreted as “a framework of a simulation”; “a real process”; “a result” and “a basis”.

Claims 16 and 19, dependent from claim 15, stand rejected under 35 U.S.C. 112(b) for the same rationale as set forth in claim 15.

Claim 23 recites “the error measure” in line 4.  The claim has been interpreted as the “predetermined error measure”. 

Claim 24 recites “the framework of a simulation” in line 3; “the real process” in in line 5; “the characteristic variable” in line 6; “the at least one simulation progression (SV)” in line 9; “the result” in line 10; “the basis of or with” in line 17; and “the basis of the at least one ….” in line 18.  The limitations have been interpreted as “a framework of a simulation”; “a real process”; “a result”; “a basis of or with”; and “a basis of the at least one ….”.  

Claim 25 recites “the framework of a simulation” in lines 4-5; “the real process” in line 8; “the result” in line 13; “the basis of or with” in lines 22 and 26; and “the basis of the at least one …” in line 27.  The limitations have been interpreted as “a framework of a simulation”; “a real process”; “a result”; “a basis of or with” in line 22; and “a basis of the at least one …”.

Claim 26, per the incorporation of the limitations of claim 1, stands rejected under 35 U.S.C 112(b) for the same rationale as set forth in claim 1.

Claim 1 recites “at least one measurement progression (MV)” in line 8 and claim 24 recites “at least one measurement progression (MV)” in lines 5-6.   It is unclear 

Claim 24 is unclear as to whether the claim is directed to preforming a single simulation progression (SV) of the at least on simulation progression (SV) of claim 1; and performing a different at least on measurement progression (MV) of the at least one measurement progression (MV) of claim 1.  Hence, claim 24 is rendered indefinite. 

Examiner’s Note: The claims are replete with grammatical errors and indefinite claim language. The Applicant is encouraged to carefully review the claims for any further issues that were inadvertently omitted by the Examiner.
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 13 and 25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claims 13 and 25 appear to be directed to software per se.  A claim directed to functional descriptive material, including computer programs, per se, is not patent eligible subject matter.   Computer programs may be explicitly claimed as, for example, a series of code or instructions for performing functions or may be implicitly claimed as, for example, a system, a module or an apparatus.  Where there is no evidence in the specification that a means which may be interpreted as software, hardware or combinations thereof necessarily includes 

Absent of definition, a claim covers both statutory and non-statutory embodiments (under the broadest reasonable interpretation of the claim when read in light of the specification or lack thereof, and in view of one skilled in the art) embraces subject matter that is not eligible for patent protection and therefore is directed to non-statutory subject matter.

 It should be noted that functional descriptive material claimed in combination with an appropriate non-transitory computer readable medium to enable the functionality to be realized is patent eligible subject matter.

Claims 1, 3-11, 15, 16, 19, 21-24 and 26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

At step 1, claim 1 recites a method for determining positions of a real moulding machine comprising of a plurality of steps; and therefore is a process, which is a statutory category of invention. 

At step 2A, prong one, the claim recites the limitations of the at least one transformation is applied at least once to the at least one simulation progression (SV), with the result that at least one transformed simulation progression (tSV) is formed; and at least one parameter value is determined for the at least one parameter (∆V, kp, Vunknown) such that a deviation between the at least one measurement progression (MV) 

	The limitations of the at least one transformation is applied at least once to the at least one simulation progression (SV), with the result that at least one transformed simulation progression (tSV) is formed (U.S. Patent Publication No. 2021/0107195 A1, pg. 8, par. [0182]; i.e. ps’=kp x ps); at least one parameter value is determined for the at least one parameter (∆V, kp, Vunknown) such that a deviation between the at least one measurement progression (MV) and the at least one transformed simulation progression (tSV) is minimized according to a predetermined error measure or according to an operator input (U.S. Patent Publication No. 2021/0107195 A1, pg. 9, par. [0184]; i.e. a regression method); and the positions of the real moulding material front are determined by applying the at least one transformation with the determined at least one parameter value to the positions of the simulated moulding material front (U.S. Patent Publication No. 2021/0107195 A1, pg. 4, par. [0080]; i.e. a regression method) are processes performed by the use of mathematical formulas.  

	If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation per use of a mathematical formula, then it falls within the “Mathematical Concepts” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea. 

	At step 2A, prong two, the judicial exception is not integrated into a practical application because the additional limitations of the framework of a simulation of the process at least one simulation progression (SV) of at least one variable that is unknown) are recited at a high level of generality and amount to mere tangential data gathering (see MPEP 2106.05(g)), as the outputted data is used in the abstract mathematical concept of determining at least one parameter value.  
	
	 Accordingly, these additional elements do not integrate the abstract idea into a practical because they do not impose any meaningful limitations on practicing the abstract idea.  Thus, the claim is directed to an abstract idea.

	At step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As previously discussed with respect to the integration of the abstract idea into a practical application, the additional elements of the framework of a simulation of the process at least one simulation progression (SV) of at least one variable that is characteristic of the process, in particular a simulated pressure progression, is calculated; positions of a simulated moulding material front are determined from the simulation; the real process is carried out, wherein at least one measurement progression (MV) of the at least one characteristic variable, in particular a measured pressure progression, is measured unknown) amount to no more than mere data gathering.  

	The limitations of the framework of a simulation of the process at least one simulation progression (SV) of at least one variable that is characteristic of the process, in particular a simulated pressure progression, is calculated; positions of a simulated moulding material front are determined from the simulation; the real process is carried out, wherein at least one measurement progression (MV) of the at least one characteristic variable, in particular a measured pressure progression, is measured directly or indirectly; and at least one transformation is chosen, which has at least one parameter (∆V, kp, Vunknown), as discussed above, represent mere data gathering and are an insignificant extra solution activities.  Further the elements are well-understood, routine and conventional; wherein the courts have found limitations directed to gathering data, recited at a high level of generality, to be well-routine, and conventional.  See MPEP 2106.05(d)(II), “Determining an estimated outcome and setting a price”. 

	In addition, the limitations of claims 3-6, 10, 11 and 21-23 merely add further details to the positions of the real moulding material front (claim 3), the process (claim 4), the framework of the simulation (claim 5, 6 and 21), simulation progression (SV) and/or the measurement progression (MV) and/or the positions of the simulated moulding material front and/or the positions of the real moulding material (claims 10 and 23), the transformation (claim 11) and the at least one parameter value (claim 22).



With respect to claim 8, display of the positions of the real moulding mater front and the matched further position-related simulation results together, is recited at a high-level of generality and represents no more than mere tangential data outputting (see MPEP 2106.05(g)).  The additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limitation on practicing the abstract idea.  Further the element is well-understood, routine and conventional; wherein the courts have found limitations directed to outputting data, recited at a high level of generality, to be well-understood, routine and conventional.  See MPEP 2106.05(d)(II), “Presenting offers and gathering statistics”.

	As per claim 9, altering settings of the moulding machine is an insignificant post-solution activity recited at a high-level of generality and represents no more than a significant application (see MPEP 2106.05(g)).  The additional element does not 


As per claim 24, the limitations of the at least one transformation is applied at least once to the at least one simulation progression (SV) or the at least one measurement progression (MV), with the result that at least one transformed simulation 
progression (tSV) or at least one transformed measurement progression is formed, at least one parameter value is determined for the at least one parameter (∆V, kp, Vunknown) such that a deviation between the at least one measurement progression (MV) and the at least one transformed simulation progression (tSV) or the at least one simulation progression (SV) and the at least one transformed measurement progression is minimized according to a predetermined error measure or according to an operator input are processes performed by the use of mathematical formulas.  

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation per use of a mathematical formula, then it falls within the “Mathematical Concepts” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.

As step 2A, prong two the judicial exception is not integrated into a practical application because the additional limitations of the simulation is altered on the basis of 

Accordingly, these additional elements do not integrate the abstract idea into a practical because they do not impose any meaningful limitations on practicing the abstract idea.  Thus, the claim is directed to an abstract idea.

At step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As previously discussed with respect to the integration of the abstract idea into a practical application, the additional elements of the simulation is altered on the basis of or with the at least one determined parameter value, in particular on the basis of the at least one transformation or at least one inverse of the at least one transformation, and carried out again amount to no more than insignificant post-solution applications.  

	The limitations of the simulation is altered on the basis of or with the at least one determined parameter value, in particular on the basis of the at least one transformation or at least one inverse of the at least one transformation, and carried out again, as discussed above, represent insignificant extra solution activities.  Further the elements are well-understood, routine and conventional; wherein the courts have found limitations directed to setting data and repetitive calculations, recited at a high level of generality, to be well-understood, routine and conventional.  See MPEP 2106.05(d)(II), 

Claim 15, at step 1, recites a method for aligning a simulation of a process to be carried out with a moulding machine and a real process comprising of a plurality of steps; and therefore is a process, which is a statutory category of invention. 

At Step 2A, prong one, the claim recites the limitations of the at least one transformation is applied at least once to the at least one simulation progression (SV) or the at least one measurement progression (MV), with the result that at least one transformed simulation progression (tSV) or at least one transformed measurement 
progression is formed; and at least one parameter value is determined for the at 
least one parameter (∆V, kp, Vunknown) such that a deviation between the at least one measurement progression (MV) and the at least one transformed simulation progression (tSV) or the at least one simulation progression (SV) and the at least one transformed measurement progression is minimized according to a predetermined error measure or according to an operator input.

	The limitations of the at least one transformation is applied at least once to the at least one simulation progression (SV) or the at least one measurement progression (MV), with the result that at least one transformed simulation progression (tSV) or at least one transformed measurement progression is formed; and at least one parameter value is determined for the at least one parameter (∆V, kp, Vunknown) such that a deviation between the at least one measurement progression (MV) and the at least one 

	If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation per use of a mathematical formula, then it falls within the “Mathematical Concepts” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea. 

	At step 2A, prong two, the judicial exception is not integrated into a practical application because the additional limitations of the framework of a simulation of the process a simulation progression (SV) of a variable that is characteristic of the process, in particular a simulated pressure progression, is calculated, the real process is carried out, wherein at least one measurement progression (MV) of the characteristic variable, in particular a measured pressure progression, is measured directly or indirectly, at least one transformation is chosen, which has at least one parameter (∆V, kp, Vunknown) are recited at a high level of generality and amount to mere tangential data gathering (see MPEP 2106.05(g)), as the outputted data is used in the abstract mathematical concept of determining at least one parameter value.  Further the limitations of the simulation is altered on the basis of or with the at least one determined parameter value, in particular on the basis of the at least one transformation or at least one inverse of the at least one transformation, and carried out again amount to no more than an insignificant post-solution applications (see MPEP 2106.05(g)).  

	
At step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As previously discussed with respect to the integration of the abstract idea into a practical application, the additional elements of the framework of a simulation of the process a simulation progression (SV) of a variable that is characteristic of the process, in particular a simulated pressure progression, is calculated, the real process is carried out, wherein at least one measurement progression (MV) of the characteristic variable, in particular a measured pressure progression, is measured directly or indirectly, at least one transformation is chosen, which has at least one parameter (∆V, kp, Vunknown) amount to no more than mere data gathering.  The limitations of the simulation is altered on the basis of or with the at least one determined parameter value, in particular on the basis of the at least one transformation or at least one inverse of the at least one transformation, and carried out again, as discussed above, represent insignificant extra solution activities.  

The limitations of the framework of a simulation of the process a simulation progression (SV) of a variable that is characteristic of the process, in particular a simulated pressure progression, is calculated, the real process is carried out, wherein at least one measurement progression (MV) of the characteristic variable, in particular a measured pressure progression, is measured directly or indirectly, at least one transformation is chosen, which has at least one parameter (∆V, kp, Vunknown), as 

Also, the limitations of the simulation is altered on the basis of or with the at least one determined parameter value, in particular on the basis of the at least one transformation or at least one inverse of the at least one transformation; and carried out again are well-understood, routine and conventional; wherein the courts have found limitations directed to setting data and repetitive calculations, recited at a high level of generality, to be well-routine, and conventional.  See MPEP 2106.05(d)(II), “Determining an estimated outcome and setting a price” and “Performing repetitive calculations”. 

	In addition, the limitations of claims 16 and 19 merely add further details to the simulation (claim 16) and the transformation (claim 19).

Claim 26 represents an equivalent device claim and is rejected under the same rational as claim 1. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


U.S. Patent Publication No. 2012/0059637 A1 discloses methods, systems, and apparatus, including computer programs encoded on a computer storage medium, for interactively simulating an injection mold model.  

U.S. Patent Publication No. 2012/0203375 A1 discloses a computer-implemented method for optimising an injection-moulding process for producing thick-walled components based on a model parameterised on the basis of parameters to be predetermined.

U.S. Patent Publication No. 2017/0021544 A1 discloses an injection molding method involves measuring, using at least one external sensor, a change in a parameter of a mold side of a mold cavity, approximating a condition within the mold cavity based on the change in the parameter, such as pressure within the mold cavity or flow front position, and comparing the approximated condition to a trigger point.

U.S. Patent Publication No. 2018/0181694 A1 discloses a method for optimizing a process optimization system for a moulding machine, by means of which a cyclic moulding process is carried out for the production of a moulded part.

U.S. Patent Publication No. 2020/0290257 A1 discloses a method for processing molding parameters for an injection molding press obtained by means of CAE (Computer Aided Engineering).


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER L NORTON/Primary Examiner, Art Unit 2117